Citation Nr: 9922833	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-15 992 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.

2.  Entitlement to service connection for dengue fever.

3.  Entitlement to service connection for residuals of burns 
to the face.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  There is no competent evidence which shows that the 
veteran currently has any malaria or any residual disability 
as the result of malaria.

2.  There is no competent evidence which shows that the 
veteran currently has dengue fever or any residual disability 
as the result of dengue fever.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of malaria is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

2.  The veteran's claim of entitlement to service connection 
for dengue fever is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had malaria or dengue fever 
during service; (2) whether he currently has malaria or 
dengue fever, or any residual disability as the result of any 
malaria or dengue fever; and if so, (3) whether any current 
disability is etiologically related to any inservice malaria 
or dengue fever.  The Board concludes that medical evidence 
is needed to lend plausible support for the issues presented 
by this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

A review of the veteran's service medical reveals that he was 
treated for dengue fever on December 29, 1943.  A medical 
report also diagnosed acute catarrhal fever, and noted that 
the veteran was in a malaria area for four months.  The Board 
notes that the veteran's November 1945 separation examination 
found no residuals of any malaria or dengue fever.

A July 1998 VA examination notes that the veteran stated that 
he developed malaria when he was in Guadalcanal, but he 
remembered having yellow jaundice.  He was hospitalized in 
New Zealand and treated with Atabrine.  He had no Atabrine 
recurrences of the malaria that he knew of.  He also had 
dengue fever in 1943 and was treated in a field hospital in 
Hawaii.  At that time, he remembered high fever, anorexia, 
weight loss, and stated that his weight dropped to 150 
pounds.  He was told later that he could not give blood.  He 
had no further episodes of dengue fever or yellow jaundice.  
Physical examination found the veteran to be six feet tall 
and weigh 188 pounds, with maximum weight in the past year to 
be 190.  Temperature was 97.2 degrees.  Pulse was 72.  
Respiration was 20.  Blood pressure was 190/84 sitting.  
Build and state of nutrition were well-developed, and well-
nourished.  Lungs were clear to auscultation and percussion 
without rales, rhonchi or wheezes.  Heart revealed a regular 
rate with a 2/6 systolic murmur heard entire precordium, best 
over the left sternal border.  Abdomen was without 
organomegaly, masses, or tenderness.  He had a well-healed 
upper quadrant gall bladder scar.  There was noted 1-2+ edema 
on the right, trace on the left.  Laboratory test results 
were obtained and reviewed.  The examiner provided a 
diagnosis of a history of malaria and dengue fever, treated, 
with no known residuals.

The veteran offered credible testimony at his January 1999 
hearing before the RO hearing officer regarding the inservice 
incurrence of malaria and dengue fever.  However, at that 
hearing he was unable to identify any current residual 
disability which could be attributed to any inservice malaria 
or dengue fever.

There is no other competent medical evidence of record which 
demonstrates that the veteran currently has any malaria or 
dengue fever or any residual disability as the result of any 
inservice malaria or dengue fever.

As there is no competent medical evidence showing that the 
veteran currently has malaria or dengue fever or any residual 
disability resulting from any inservice malaria or dengue 
fever, the veteran's claim fails to show the required 
elements of a well grounded claim.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  The Board has thoroughly reviewed 
the claims file, but finds no evidence of a plausible claim.  
Since the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded, it must 
be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); Epps v. Brown, 9 
Vet.App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the September 1998 statement of the case, the January 1999 
supplemental statement of the case, and in the above 
discussion.  The veteran is specifically informed that in 
order to establish well grounded claims he must submit 
competent medical evidence showing that he current has 
malaria or dengue fever or that he currently has some 
residual disability resulting from any inservice malaria or 
dengue fever.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that they were not well 
grounded, the Board concludes that this was not prejudicial 
to the veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) 
(en banc) (where a Board decision disallows a claim on the 
merits and the Court finds the claim to be not well grounded, 
the appropriate remedy is to affirm the Board's decision on 
the basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claims 
because the claims are not well grounded is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).


ORDER

Because it is not well grounded, the veteran's claim of 
entitlement to service connection for residuals of malaria is 
denied.  Because it is not well grounded, the veteran's claim 
of entitlement to service connection for dengue fever is 
denied.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the veteran has submitted a VA 
physician's opinion that "the alleged burn and sun damage 
could have contributed to the actinic keratosis found on [the 
veteran's] scalp."  The Board finds that opinion needs 
clarification in order to determine whether any skin 
pathology may be related to his inservice burn.  The Board 
specifically notes that opinion appears to have been rendered 
without access to the veteran's service medical records, 
which indicate that he suffered gasoline burns of both eyes 
and face in 1944.  It also appears that the July 1998 VA 
scars examination was conducted without access to the 
veteran's service medical records as the examiner at that 
examination states that the veteran's burns were incurred in 
1946.  Therefore, the Board feels that a VA examination in 
which the examiner has access to the veteran's service 
medical records would be useful in determining whether there 
are any current residuals of the veteran's inservice burn are 
present.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for VA skin and visual examinations.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner prior to the 
examination.  Specifically the examiner 
should provide the following information:

a)  Both examiners should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
reports that such review has been 
conducted.

b)  The skin examiner should provide 
an opinion as to whether it is as 
likely as not that any current 
pathology of the skin is a residual 
of the veteran's inservice gasoline 
burns of both eyes and the face in 
1994 incurred while in service.  In 
providing an opinion as to the 
likelihood of relationship, it is 
most useful to the Board if the 
examiner classifies the likelihood 
of relationship as "definitely," 
"more likely than not," "as 
likely as not," "more likely 
not," or "definitely not."

c)  The visual examiner should 
provide an opinion as to whether it 
is as likely as not that any current 
pathology of the eyes, is a residual 
of the veteran's inservice gasoline 
burns of both eyes and the face in 
1994 incurred while in service.  In 
providing an opinion as to the 
likelihood of relationship, it is 
most useful to the Board if the 
examiner classifies the likelihood 
of relationship as "definitely," 
"more likely than not," "as 
likely as not," "more likely 
not," or "definitely not."

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals






